IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00044-CR

DANNY XAVIER REYNOSO,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2013-387-C2


                          MEMORANDUM OPINION


      Danny Xavier Reynoso was convicted of two counts of aggravated sexual assault

of a child (Counts I and II) and two counts of indecency with a child by contact (Counts

IV and V). TEX. PENAL CODE ANN. §§ 22.021(a)(1)(B)(i); 21.11(a)(1), (c) (West 2011). He

was sentenced to 36 years in prison for each aggravated sexual assault count and 15

years in prison for each indecency count. Because the evidence is sufficient to support

the jury’s determination that Reynoso’s actions were voluntary, we affirm the trial
court’s judgment.

BACKGROUND

       H.R., the four-year-old niece of Reynoso, was spending the night at her

grandmother’s house. Reynoso lived there as well. He came home from having a few

beers after work and, after eating, laid down on a sectional couch with H.R. The next

morning, H.R. told her mother that Reynoso had touched her. The police were notified,

and an interview and sexual assault exam were conducted.

SUFFICIENCY OF THE EVIDENCE

       In his sole issue, Reynoso contends the evidence is insufficient to establish that

his conduct in each count was voluntary. In his statement to police and after denying

he committed the offenses, Reynoso made various claims that he may have

unknowingly done things to H.R. in his sleep, while he was blacked out, or because he

was intoxicated. He did not request an instruction in the charge to the jury regarding

the voluntariness of his actions.

Standard of Review

       The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:

              In determining whether the evidence is legally sufficient to support
       a conviction, a reviewing court must consider all of the evidence in the
       light most favorable to the verdict and determine whether, based on that
       evidence and reasonable inferences therefrom, a rational fact finder could
       have found the essential elements of the crime beyond a reasonable doubt.
       Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Hooper v. State, 214 S.W.3d 9,
Reynoso v. State                                                                          Page 2
       13 (Tex. Crim. App. 2007). This "familiar standard gives full play to the
       responsibility of the trier of fact fairly to resolve conflicts in the testimony,
       to weigh the evidence, and to draw reasonable inferences from basic facts
       to ultimate facts." Jackson, 443 U.S. at 319. "Each fact need not point
       directly and independently to the guilt of the appellant, as long as the
       cumulative force of all the incriminating circumstances is sufficient to
       support the conviction." Hooper, 214 S.W.3d at 13.

Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011).

       The Court of Criminal Appeals has also explained that our review of "all of the

evidence" includes evidence that was properly and improperly admitted. Conner v.

State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if the record supports conflicting

inferences, we must presume that the factfinder resolved the conflicts in favor of the

prosecution and therefore defer to that determination. Jackson v. Virginia, 443 U.S. 307,

326, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Further, direct and circumstantial evidence

are treated equally: "Circumstantial evidence is as probative as direct evidence in

establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to

establish guilt." Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Finally, it is

well established that the factfinder is entitled to judge the credibility of witnesses and

can choose to believe all, some, or none of the testimony presented by the parties.

Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

Voluntary Actions

       As charged in this case, a defendant commits aggravated sexual assault of a child

if he intentionally or knowingly causes the penetration of the sexual organ or anus of a


Reynoso v. State                                                                           Page 3
child younger than fourteen years of age by any means. TEX. PENAL CODE ANN. §§

22.021(a)(1)(B)(i), (a)(2)(B) (West 2011). Further a defendant commits indecency with a

child when he engages in sexual contact by touching the breast of a child younger than

seventeen years of age with the intent to arouse or gratify the sexual desire of any

person. Id. § 21.11(a)(1), (c). However, "the issue of the voluntariness of one's conduct,

or bodily movements, is separate from the issue of one's mental state." Adanandus v.

State, 866 S.W.2d 210, 230 (Tex. Crim. App. 1993). Section 6.01(a) of the Texas Penal

Code requires a voluntary—i.e., volitional—act as an element of guilt. TEX. PENAL CODE

ANN. § 6.01(a) (West 2011) ("A person commits an offense only if he voluntarily engages

in conduct, including, an act, an omission, or possession."). This is a distinct inquiry

from the knowing or intentional mens rea requirement established by the provisions of

section 22.021(a)(1)(B). Whatley v. State, 445 S.W.3d 159, 166 (Tex. Crim. App. 2014).

       "Voluntariness," within the meaning of Section 6.01(a), refers only to one's
       own physical body movements. If those physical movements are the
       nonvolitional result of someone else's act, are set in motion by some
       independent non-human force, are caused by a physical reflex or
       convulsion, or are the product of unconsciousness, hypnosis, or other
       nonvolitional impetus, that movement is not voluntary.

Rogers v. State, 105 S.W.3d 630, 638 (Tex. Crim. App. 2003).

Evidence

       On appeal, Reynoso focuses on his claim at trial that he was unconscious by

being asleep or having blacked out during the time H.R. was assaulted and touched to

support his argument that his actions were involuntary. He further argues there was
Reynoso v. State                                                                      Page 4
insufficient evidence to show otherwise. We disagree.

       In his statement to police, Reynoso tried to advance different theories as to how

the assault or contact could have occurred. At trial, he tried to stick with the theory that

he did not commit the offenses, expressly denying that he blacked out. He eventually

stated again, however, that there was a period of time during the night that he could

not remember.

       Reynoso admitted at trial that he gave these various rationalizations to police

because he thought the police had more physical evidence against him of a sexual

assault. Reynoso admitted to police that he slept in the living room with H.R. and that

H.R. laid down with him after he had fallen asleep. And he testified at trial that they

were sleeping on the couch, shoulder to shoulder. Reynoso told police that he could not

deny that the offenses occurred because he may have elbowed or kicked her and she

took it the wrong way. But he also told police that he had previously thought about

touching H.R. and that he thought she was pretty. At trial, Reynoso tried to minimize

these statements saying he did not mean them in a sexual way. But his expert witness

thought those statements were “damning,” stating, “[Reynoso] said some things about

the child that suggested interest, sexual interest in her, spoke of her almost like a

girlfriend as opposed to a young child,…, admitted that he had some sexual thoughts

and, …, that he had touched her in some manner.” Reynoso’s expert agreed that

because Reynoso had told so many stories, Reynoso could not be considered consistent


Reynoso v. State                                                                      Page 5
in his explanations of what had occurred.

       The jury also heard evidence that after a warrant was issued for Reynoso’s arrest,

Reynoso fled to Mexico for two and a half months. He was apprehended trying to re-

enter the United States.

       Reynoso further argues on appeal that because there was evidence that he had

touched his girlfriend in a similar manner when they were sleeping together, the

evidence was insufficient to show his actions as to H.R. were voluntary. We disagree.

Reynoso offered this evidence through his own testimony and agreed that he was not

laying with H.R. in the same position as he had with his girlfriend.         Further, no

girlfriend testified to confirm that she had been similarly touched at a time Reynoso

was asleep or in a manner that would have made the touching anything other than

voluntary.

       Reynoso also argues that because H.R.’s forensic examination report was not

introduced into evidence, this somehow makes the statements H.R. gave to the forensic

doctor insufficient to show Reynoso’s actions were voluntary. Again, we disagree.

H.R.’s statements to the examining doctor were brought to light during the doctor’s

testimony. H.R. told the doctor that Reynoso picked up H.R.’s shirt and pulled down

H.R.’s pants. H.R. demonstrated to the doctor that Reynoso’s finger went inside her

anus and into her genitals. She also told the doctor that Reynoso put his mouth on her

chest. At trial, H.R. had difficulty testifying about the offenses, but indicated that


Reynoso v. State                                                                   Page 6
Reynoso touched her on her “front” and “bottom” where no one was supposed to

touch.

CONCLUSION

         Based on the evidence presented, we find the jury could have resolved any

inconsistencies in the testimony against Reynoso and could have found beyond a

reasonable doubt that Reynoso’s actions were voluntary. Accordingly, Reynoso’s sole

issue is overruled, and the trial court’s judgment is affirmed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 13, 2015
Do not publish
[CRPM]




Reynoso v. State                                                             Page 7